Citation Nr: 1426613	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 20 percent for spondylolisthesis and lumbar degenerative changes (hereinafter "back disabilities").


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, the appellant in this case, had active military service from June 1958 to March 1961.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The April 2009 rating decision granted service connection for spondylolisthesis and assigned an initial 10 percent disability rating effective November 17, 2008 (the date of claim for service connection).  The April 2012 rating decision granted service connection for lumbar degenerative changes and assigned a higher initial disability rating of 20 percent for both service-connected back disabilities effective the original date of claim (November 17, 2008). 

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Milwaukee, Wisconsin (Travel Board hearing).  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).   

The issue of service connection for an acquired psychiatric disorder as secondary to the service-connected back disabilities has been raised by the record (see April 2013 Board hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  



REMAND

At the April 2014 Board hearing, the Veteran testified that his symptoms had worsened from what was reflected in the other evidence of record.  The Veteran testified that he has unpredictable exacerbations of back pain that "leave [him] laid up" two to three days per week.  The Veteran testified that, in the previous two years, he has had increasingly restricted motion of the back and was capable of approximately 20 degrees of forward flexion in his back.

Review of the record indicates that the last VA examination for the Veteran's back disabilities was in May 2012, at which range of motion testing revealed 50 degrees of forward flexion.  A June 2011 VA examination report notes that range of motion testing revealed 35 degrees of forward flexion.  Further, private treatment records dated from November 2012 to May 2013 indicate that, upon physical examination, normal range of motion was observed.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the service-connected back disabilities (and not already of record).  The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for the back disabilities.  The AOJ should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to service-connected back disabilities, including VA treatment records dated after August 2012.

3.  Then, schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected back disabilities.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

4.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



